Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 35 recite “at least one of (polymer/polyurethane)”.  However, the claims from which they depend do not recite “at least one of (polymer/polyurethane)”.  The claims from which they depend only require 2 polymers (a polyamide oligomer with multiple urethane/urea linkages and a second polymer which does not have to be polyurethane).  This lack of antecedent basis renders the claims indefinite as a) the “at least one” language is broader than the two polymers positively recited by Claim 26 and b) it is unclear which polymers must have the limitations of Claims 33 and 35 as Claim 26 already requires one of the two polymers to have a water dispersible group, for instance, therefore, the scope of this claim is unclear as it does not appear to always further limit Claim 26.  Claim 33 could be amended to recite the second polymer comprising the required water dispersible group, for instance.  Claim 35 could be amended to recite wherein the second polymer is polyurethane and has the required non-ionic group, for instance.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 32 appears to recite every possible water dispersible group and therefore, does not limit the subject matter of the claim from which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9, 10-15, 17-19, 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,359,090. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of 11,359,090 as explained below.
Regarding Claims 1-5, 7, 10-15, 21-24, 11,359,090 in Claim 5 reads over the compositions of instant claim 1 by virtue of its dependency to Claim 1 of 11,359,090.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Claim 5 of 11,359,090 as a base composition of Claim 1 of 11,359,090 with respect to all the claims that depend from Claim 1 of 11,359,090 as Claim 5 is a simply a more specialized variant of Claim 1 of 11,359,090.  Instant Claims 2-5, 7, 10-15 and 21-24 are read over in an apparent manner based this modified base composition of Claims 1 and Claim 5 of 11,359,090, based on the dependencies of 11,359,090 Claims 2-4, 6, and 9-23 to the base composition of Claim 1 of 11,359,090. 
Regarding Claims 9 and 25, these claims are read over by Claims 7 and 8 of 11,359,090 in light of the limitations in these claims based on their dependency to Claim 1 of 11,359,090.
Regarding Claims 9, 17-19, 26-41, 11,359,090 in Claim 19 reads over the compositions of instant claim 26 by virtue of its dependency to Claim 1 of 11,359,090. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Claim 15 of 11,359,090 as a base composition of Claim 1 of 11,359,090 with respect to all the claims that depend from Claim 1 of 11,359,090 as Claim 15 is a simply a more specialized variant of Claim 1 of 11,359,090.  Instant Claims 9, 17-19, 27-41 are read over in an apparent manner based this modified base composition of Claims 1 and Claim 15 of 11,359,090, based on the dependencies of 11,359,090 Claims 2-6, 8-23 to the base composition of Claim 1/15 of 11,359,090.
Allowable Subject Matter
Claims 1-5, 7, 9, 10-15, 17-19, 21-41 would be allowable upon resolution of the non-statutory double patenting rejections against the claims and the §112 rejections above.  
The closest prior art is Munzmay (U.S. 20080090956) which teaches polyamide oligomer aqueous composition with low amounts of polyamide oligomer but fails to teach an additional free radical polymerized polymers (Claims 1-5, 7, 10-15, 21-24) or additional polyamides (Claim 25) nor a second polymer made from free radical polymerization of unsaturated monomers according to Claims 9, 17-19 and 26-41.  While these features are known in the prior art, Munzmay is directed to soft feel coatings and it is not reasonable to suggest additional free radically polymerized or polyamide polymers would not interfere with Munzmay’s soft feel coating purpose.  Additionally, Munzmay is restricted to anionic water dispersing compounds and modifying the invention with cationic or nonionic surfactants would not be possible because of this without using hindsight.  Finally, as above with the additional polymers, there is no indication one of ordinary skill in the art would be able to simply decide to chain extend the polyamide oligomers with cyclic lactones or hydroxycarboxylic acid to make polyesters without potentially having an impact on the soft feel characteristics Munzmay is desires.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759